

Exhibit 10.88
March 5, 2012


Mr. Steve Beeks






RE: Employment Agreement


Dear Mr. Beeks:


On behalf of Lions Gate Films Inc., this is to confirm the terms of your
employment by the Company (as defined herein). As the context requires,
“Company” shall refer to Lions Gate Films Inc., Lions Gate Entertainment Inc.,
or Lions Gate Entertainment Corp.. We refer to you herein as “Employee.” The
terms of Employee’s employment are as follows:


1.    TERM


(a) The term of this agreement (“Agreement”) will begin April 2, 2012 and end
April 1, 2015 subject to earlier termination as provided in Section 7 below
(“Term”). Until April 2, 2012 the employment agreement dated March 28, 2007, as
amended and restated on December 15, 2008 and subsequently amended February 6,
2009, between Company and Employee (the “Prior Agreement”) shall govern the
terms and conditions of Employee’s employment. During the Term of this
Agreement, Employee will serve as Co-Chief Operating Officer (“Co-COO”) and
President, Motion Picture Group. As Co-COO, Employee will report to the
Company’s Chief Executive Officer, currently Jon Feltheimer (“CEO”), and as
President, Motion Picture Group, Employee will report to the Co-Chairs of Motion
Picture Group, currently Rob Friedman and Patrick Wachsberger, or Company’s
designee performing substantially the functions of the head of the Motion
Picture Group. Employee shall render such services as are customarily rendered
by persons in Employee’s capacity in the entertainment industry and as may be
reasonably requested by Company. Notwithstanding anything herein to the
contrary, at any time during the Term, Company may require by written notice
(“Title Notice”) that Employee serve solely and only as the Co-COO or the
President, Motion Picture Group, and such requirement shall not be a breach of
this Agreement.  Following receipt of the Title Notice, Employee shall render
such services as are customarily rendered by persons in Employee’s capacity in
the entertainment industry and as may be reasonably requested by Company as
either the President, Motion Picture Group or the Co-COO, as the case may be.   


(b) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.



--------------------------------------------------------------------------------



As long as Employee’s meaningful business time is devoted to the Company,
Employee may devote a reasonable amount of time to management of personal
investments and charitable, political and civic activities, so long as these
activities do not conflict with the Company’s interests or otherwise interfere
with Employee’s performance under this Agreement.


2.    COMPENSATION


(a) Salary. During the Term, Employee will be entitled to receive base salary at
a rate of NINE HUNDRED THOUSAND DOLLARS ($900,000.00) per year (“Base Salary”),
payable in accordance with the Company’s normal payroll practices in effect.


(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses with a target of fifty percent (50%) of Base Salary based on
such Company and/or individual performance criteria as determined by the
Compensation Committee (the “CCLG”) of the Board of Directors of Lions Gate
Entertainment Corp., the Company’s parent (“Lions Gate”), in its discretion and
in consultation with the CEO, provided that Employee must be employed with the
Company through the end of the Company’s fiscal year and at the time when such
bonus, if earned, is paid to be eligible to receive a bonus for a given fiscal
year. In the event that Employee is terminated pursuant to Section 7(a)(v)
below, Employee shall be eligible for a pro-rated bonus based upon the amount of
time worked during the fiscal year in which the termination occurs, determined
using the same criteria as used to determine bonuses for other senior level
executives and paid at the same time that such bonuses are paid to employees of
the Company. Any such bonus will be paid as soon as practicable after the end of
the applicable fiscal year and in all events within the “short-term deferral”
period provided under Treasury Regulation Section 1.409A-1(a)(4).


3.    BENEFITS


As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.


4.    VACATION AND TRAVEL


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of the CEO, which shall not be unreasonably
withheld, and (ii) the demands and requirements of Employee’s duties and
responsibilities under this Agreement. Employee shall accrue no paid vacation.


(b) Employee will be eligible to be reimbursed for any business expenses in



--------------------------------------------------------------------------------



accordance with the Company’s current Travel and Entertainment policy.


(c) In addition, Employee shall be entitled to (i) business class travel for
flights in excess of four (4) hours; (ii) all customary "perqs" of division
heads within the Company; (iii) a cell phone, which may be expensed; (iv) a
reserved parking space; and (v) reimbursement for all expenses reasonably
incurred in connection with his employment.


(d) The Company reserves the right to modify, suspend or discontinue any and all
of the above referenced benefits, plans, practices, policies and programs
(including those in Section 3) at any time (whether before or after termination
of employment) without notice to or recourse by Employee so long as action is
taken in general with respect to other similarly situated persons and does not
single out Employee.


5.     STOCK


(a) Time-Based RSU Grant.


(i)    Grant. The Company acknowledges that at the March 5, 2012 meeting of the
CCLG, the CCLG approved the grant to Employee of 50,000 Lions Gate restricted
share units (the “Time-Based RSU Grant”) in accordance with the terms and
conditions of Lions Gate’s 2004 Performance Incentive Plan, or any successor
equity incentive plan (the “Plan”). The award date of the Time-Based RSU Grant
shall be the date that such grant was approved by the CCLG, and the vesting
commencement date of such grant shall be March 5, 2012. The Time-Based RSU Grant
shall be evidenced by and subject to the terms of an award agreement in the form
generally then used by Lions Gate to evidence grants of time-based restricted
stock units under the Plan.


(ii) Vesting. Subject to the other terms hereof, the Time-Based RSU Grant shall
vest as follows:


(A)
the first 16,667 stock units of the Time-Based RSU Grant will vest on March 5,
2013;



(B)
an additional 16,667 stock units of the Time-Based RSU Grant will vest on March
5, 2014;



(C)
the final 16,666 stock units of the Time-Based RSU Grant will vest on March 5,
2015.

(iii) Continuance of Employment. The vesting schedule in Section 5(a)(ii) above
requires Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Time-Based RSU Grant and the rights and benefits thereto.


(b)    Performance-Based RSU Grant.





--------------------------------------------------------------------------------



(i)    Grant. The Company acknowledges that at the March 5, 2012 meeting of the
CCLG, the CCLG approved the grant to Employee of 150,000 Lions Gate restricted
share units (the Performance RSU Grant,” and together with the Time-Based RSU
Grant, the “RSU Grants”) in accordance with the terms and conditions of the
Plan. The award date of the Performance RSU Grant shall be the date that such
grant was approved by the CCLG. The Performance RSU Grant shall be evidenced by
and subject to the terms of an award agreement in the form generally then used
by Lions Gate to evidence grants of performance-based restricted stock units
under the Plan.


(ii)     Vesting. Subject to the other terms hereof, the Performance RSU Grant
shall be eligible to vest based as follows (each vesting date, a “Performance
Vesting Date”):


(A)
the first 50,000 stock units of the Performance RSU Grant shall be eligible to
vest on March 5, 2013;



(B)
an additional 50,000 stock units of the Performance RSU Grant shall be eligible
to vest on March 5, 2014;



(C)
the final 50,000 stock units of the Performance RSU Grant shall be eligible to
vest on March 5, 2015.



The vesting of the Performance RSU Grant on the Performance Vesting Dates shall
be subject to an assessment of Employee’s performance over the twelve (12) month
period ending on such Performance Vesting Date, based on such Company and/or
individual performance criteria determined by the CCLG in consultation with the
CEO. Determination of the portion of an annual grant vesting on each Performance
Vesting Date, if any, shall be made by the CCLG. All shares from an annual grant
that do not vest on the respective Performance Vesting Date shall expire on that
date with no possibility of further vesting. Notwithstanding the foregoing, the
CCLG may, in its sole discretion, provide that any portion of the Performance
RSU Grant scheduled to vest on any such Performance Vesting Date that does not
vest on such date may vest on any future Performance Vesting Date.


(iii) Continuance of Employment. The vesting schedule in Section 5(b)(ii) above
requires Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Performance RSU Grant and the rights and benefits thereto.
  
(c) Option Grant


(i) Option. The Company acknowledges that at the March 5, 2012 meeting of the
CCLG, the CCLG approved the grant to Employee of the right (the “Time- Based
Option”) to purchase 125,000 Lions Gate common shares in accordance with the
Plan. The award date of the Time-Based Option shall be the



--------------------------------------------------------------------------------



date that such grant was approved by the CCLG. The Time-Based Option shall be
evidenced by and subject to the terms of an award agreement in the form
generally then used by Lions Gate to evidence grants of stock options under the
Plan.


(ii) Vesting. Subject to the other terms hereof, the Time-Based Option shall
vest as follows:


(A)
the Time-Based Option will vest as to 41,667 shares subject to the Time-Based
Option on March 5, 2013;



(B)
the Time-Based Option will vest as to 41,667 shares subject to the Time-Based
Option on March 5, 2014;



(C)
the Time-Based Option will vest as to 41,666 shares subject to the Time-Based
Option on March 5, 2015.



(iii) Performance Option. The Company acknowledges that at the March 5, 2012
meeting of the CCLG, the CCLG approved the grant to Employee of the right (the
“Performance Option,” and together with the Time-Based Option, the “Option”) to
purchase 375,000 Lions Gate common shares in accordance with the Plan. The award
date of the Performance Option shall be the date that such grant was approved by
the CCLG. The Performance Option shall be evidenced by and subject to the terms
of an award agreement in the form generally then used by Lions Gate to evidence
grants of stock options under the Plan.


(iv) Vesting. Subject to the other terms hereof, the Performance Option shall be
eligible to vest as follows (each vesting date, a “Performance Option Vesting
Date”):


(A)
the Performance Option to purchase the first 125,000 common shares will be
eligible to vest on March 5, 2013;

(B)
the Performance Option to purchase an additional 125,000 common shares will be
eligible to vest on March 5, 2014;



(C)
the Performance Option to purchase the final 125,000 common shares will be
eligible to vest on March 5, 2015.



The vesting of the Performance Option on the Performance Option Vesting Dates
shall be subject to an assessment of Employee’s performance over the twelve (12)
month period ending on such Performance Option Vesting Date, based on such
Company and/or individual performance criteria determined by the CCLG in
consultation with the CEO. Determination of the portion of an annual grant
vesting on each Performance Option Vesting Date, if any, shall be made by the
CCLG. All shares from an annual grant that do not vest on the respective
Performance Option Vesting Date shall expire on that date with no possibility of



--------------------------------------------------------------------------------



further vesting. Notwithstanding the foregoing, the CCLG may, in its sole
discretion, provide that any portion of the Performance Option scheduled to vest
on any such Performance Option Vesting Date that does not vest on such date may
vest on any future Performance Option Vesting Date.


(v) Continuance of Employment. The vesting schedules in Section 5(c)(ii) and
(iv) above require Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option and the rights and benefits thereto.


(d) Acceleration of Grants and Options. In the event that Employee dies during
the Term of this Agreement, the RSU Grants and the Option referred to in
Sections 5(a)-(c) of this Agreement, to the extent then outstanding and
unvested, shall accelerate and immediately become fully vested. In the event
that Employee is terminated pursuant to Section 7(a)(v) below, any portion of
the Time-Based RSU Grant and the Time-Based Option scheduled to vest during the
contract year (i.e. April 2 – April 1 of the following year) in which the
termination occurs, to the extent then outstanding and unvested, shall
accelerate and immediately become fully vested.


(e) Change of Control.


(i)
If a Change of Control occurs during the Term of this Agreement and Employee is
terminated pursuant to Section 7(a)(v) below within six (6) months following the
Change of Control, the RSU Grants and the Option referred to in Sections
5(a)-(c) of this Agreement, to the extent then outstanding and unvested, shall
accelerate and immediately become fully vested.



(ii)
For the purposes of this Agreement, “Change of Control” shall mean:



(A)
if any person, other than (A) any person who holds or controls entities that, in
the aggregate (including the holdings of such person), hold or control
twenty-five percent (25%) or more of the outstanding shares of Lions Gate on the
date of execution of this Agreement of each party hereto (collectively, a
“Twenty-Five Percent Holder”) or (B) a trustee or other fiduciary holding
securities of Lions Gate under an employee benefit plan of Lions Gate, becomes
the beneficial owner, directly or indirectly, of securities of Lions Gate
representing thirty-three percent (33%) or more of the outstanding shares as a
result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, excluding any transactions or series of transactions involving a sale or
other disposition of




--------------------------------------------------------------------------------



securities of Lions Gate by a Twenty-Five Percent Holder;


(B)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there is a sale or disposition of 33% or more of Lions Gate's assets (or
consummation of any transaction, or series of related transactions, having
similar effect);



(C)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, there occurs a change or series of changes in the composition of the Board
as a result of which half or less than half of the directors are incumbent
directors;



(D)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate (excluding any sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder in a single transaction or a series of transactions),
a shareholder or group of shareholders acting in concert, other than a
Twenty-Five Percent Holder in a single transaction or a series of transactions,
obtain control of thirty-three percent (33%) or more of the outstanding shares
of Lions Gate;

(E)
if, as a result of one or more related transactions in the context of a merger,
consolidation, sale or other disposition of equity interests or assets of Lions
Gate, a shareholder or group of shareholders acting in concert obtain control of
half of the Board, excluding any transactions or series of transactions
involving a sale or other disposition of securities of Lions Gate by a
Twenty-Five Percent Holder;



(F)
if there is a dissolution or liquidation of Lions Gate; or



(G)
if there is any transaction or series of related transactions that has the
substantial effect of any or more of the foregoing, excluding any transaction or
series of transactions involving a Twenty-Five Percent Holder.



(f) Effect on Prior Grants. The RSU Grants and the Option provided for in
Sections 5(a)-(c) above are in addition to, and not in lieu of, any and all
grants and options provided for in any and all previous agreements between
Employee and Company. Any and all grants and options granted under such prior
agreements shall be unaffected by this Agreement.



--------------------------------------------------------------------------------





6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate.


7.    TERMINATION


(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:


(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period of twelve (12) consecutive weeks or sixteen (16)
weeks in any year, provided that Employee has not cured disability within ten
days of written notice;



(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. As used herein, “cause” is defined as the occurrence of any
of the following:



(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);



(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee; or



(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company. Prior to terminating Employee's
employment for "cause," the Company shall provide Employee with written notice
of the grounds for the proposed termination. If the grounds for termination are
subject to cure, the Employee shall have fifteen (15)




--------------------------------------------------------------------------------



days after receiving such notice in which to cure such grounds to the extent
such cure is possible. If not cure is possible or Employee has failed to cure,
Employee's employment shall terminate upon the 15th day following notice of
termination.
          
(v)
Employee is terminated “without cause.” If the Company elects to terminate
Employee “without cause,” it must provide Employee with sixty (60) days prior
written notice. Termination “without cause” shall be defined as Employee being
terminated by the Company for any reason other than as set forth in Sections
7(a)(i)-(iv) above. In the event of a termination “without cause,” subject to
Employee’s execution and delivery to the Company of a general release of claims
in a form acceptable to the Company not more than twenty-one (21) days after the
date of such termination (and Employee’s not revoking such release within any
revocation period provided under applicable law), Employee shall be entitled to
receive a lump sum severance payment equal to 50% of the amount of the Base
Salary which Employee would have been entitled to receive for the period
commencing on the date of such termination and ending on the last day of the
Term had Employee continued to be employed with the Company through such date,
but in no event less than the greater of either (i) twelve (12) months’ Base
Salary at the monthly rate in effect on the date of such termination, or (ii)
the amount Employee would receive from the Company’s severance policy for
non-contract employees that is currently in effect at the time of termination;
provided, however, that in the event such a termination “without cause” occurs
on or within six (6) months following a Change of Control, (x) instead of the
severance payment provided for above, Employee shall be entitled to receive a
continued Base Salary as set forth in Section 2 through the conclusion of the
Term, subject to Employee’s obligation to mitigate in accordance with California
Law (unless such termination occurs during the final year of the Term, in which
case the severance payment shall be twelve (12) months’ Base Salary paid in one
lump sum), and (y) Employee’s equity-based awards granted by Lions Gate, to the
extent then outstanding and unvested, shall become fully vested upon such
termination. Any lump sum cash severance payable to Employee pursuant to the
preceding provisions of this Section 7(a)(v) shall be paid, subject to Section
14(b), as soon as practicable after (and in all events not more than two and
one-half (2 ½) months after) the date of Employee’s “separation from service”
(within the meaning of Treasury Regulation Section 1.409A-1(h)) with the
Company. The Company’s provision of the payments and benefits referred to in




--------------------------------------------------------------------------------



this 7(a)(v), in addition to the accrued obligations described in Section 7(b)
below, shall relieve the Company of any and all obligations to Employee, with
the exception that Employee shall remain eligible for any amounts payable under
Section 2(c) above.


(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee,
any base salary that had accrued but had not been paid (including accrued and
unpaid vacation time) as of the date of termination. Following the termination
of the Term and/or this Agreement for any reason, Sections 9 through 14 shall,
notwithstanding anything else herein to the contrary, survive and continue to be
binding upon the parties following such termination.


8.    EXCLUSIVITY AND SERVICE


Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder.


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for



--------------------------------------------------------------------------------



hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) Employee's full right,
title and interest in and to all such works and other intellectual property.
Employee agrees to execute any and all applications for domestic and foreign
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the intellectual
property to the Company and to permit the Company to enforce any copyrights or
other proprietary rights to the intellectual property. Employee further agrees
not to charge the Company for time spent in complying with these obligations.
This Section 9 shall apply only to that intellectual property which related at
the time of conception to the Company's then current or anticipated business or
resulted from work performed by Employee for the Company. Employee hereby
acknowledges receipt of written notice from the Company pursuant to California
Labor Code Section 2872 that this Agreement (to the extent it requires an
assignment or offer to assign rights to any invention of Employee) does not
apply to an invention which qualifies fully under California Labor Code Section
2870.


10.    ASSIGNMENT AND DELEGATION


Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its affiliated entities, including without limitation,
financial, personnel, sales, planning and other information that is owned by the
Company and regularly used in the operation of the Company’s business and (to
the extent that such confidential information is not subsequently disclosed)
that this information constitutes the Company’s trade secrets. Notwithstanding
the above, the parties acknowledge and agree that trade secrets shall not
include any information that Employee can demonstrate (i) was publicly available
at the time of its disclosure to Employee; (ii) was already in Employee's
possession at the time of disclosure; (iii) was rightfully received by Employee
from a third party not subject to obligations of confidentiality, or (iv) was
independently developed by Employee without use of any trade secrets.


Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for the Company, as required by
applicable law or court order,



--------------------------------------------------------------------------------



or if authorized in writing.. Employee shall not use any such trade secrets in
connection with any other employment and/or business opportunities following the
Term. In addition, Employee hereby expressly agrees that Employee will not
disclose any confidential matters of the Company that are not trade secrets
prior to, during or after Employee’s employment including the specifics of this
Agreement. Employee shall not use any such confidential information in
connection with any other employment and/or business opportunities at any time
during or following the Term. In addition, in order to protect any such
confidential information, Employee agrees that during the Term and for a period
of eighteen (18) months thereafter, Employee will not, directly or indirectly,
induce or entice any other executive or employee of the Company, with the sole
exception of Employee’s assistant if Company has employed an individual in such
role, to leave such employment.
12.    ARBITRATION


Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. Company shall pay for
the administrative costs of such hearing and proceeding.


13.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM


(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof
(including, without limitation, the Prior Agreement).


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid,



--------------------------------------------------------------------------------



addressed to the Company at 2700 Colorado Avenue, Suite 200, Santa Monica,
California 90404 and to Employee at the address set forth above, or to such
address as either party may have furnished to the other in writing in accordance
herewith.


(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) This Agreement shall be governed by the laws of the State of California. The
state and federal courts (or arbitrators appointed as described herein) located
in Los Angeles, California shall, subject to the arbitration agreement set forth
in Section 12 above, be the sole forum for any action for relief arising out of
or pursuant to the enforcement or interpretation of this Agreement. Each party
to this Agreement consents to the personal jurisdiction and arbitration in such
forum and courts and each party hereto covenants not to, and waives any right
to, seek a transfer of venue from such jurisdiction on any grounds.    


14.    SECTION 409A


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.


(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to any payment or benefits
pursuant to Section 7(a)(v) until the earlier of (i) the date which is six (6)
months after Employee’s separation from service for any reason other than death,
or (ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Employee’s separation from service
(or, if earlier, as soon as practicable, and in all events within thirty (30)
days, after the date of Employee’s death). The provisions of this paragraph
shall only apply if, and to the extent, required to avoid the imputation of any
tax, penalty or interest pursuant to Code Section 409A.


(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to



--------------------------------------------------------------------------------



such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Employee receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Employee receives in any other taxable year.




Please acknowledge your confirmation of the above terms by signing below where
indicated and returning this letter to me.


Steve, please call Nancy Coleman at (310) 255-3929 if you have any questions.


Very truly yours,


LIONS GATE FILMS INC.
                        


/s/ Wayne Levin
Wayne Levin
Executive Vice President and General Counsel
   
AGREED AND ACCEPTED
This 5th day of March, 2012




/s/ Steve Beeks
STEVE BEEKS





